Citation Nr: 0942336	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-20 923	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, on a direct basis, and as secondary to the service 
member's service-connected posttraumatic stress disorder 
(PTSD).  

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active military duty from August 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO), in Winston-Salem, 
North Carolina.  

In a July 2006 decision, the RO, in pertinent part, granted 
service connection for bilateral hearing loss (30 percent, 
from December 14, 2004) and tinnitus (10 percent, from April 
11, 2006).  In a March 2007 determination, the RO denied 
service connection for a cardiovascular disorder, asserted to 
be secondary to the service-connected PTSD; residuals of a 
cerebrovascular accident, asserted to be secondary to the 
service-connected PTSD; a respiratory disorder; a 
gastrointestinal disorder; pneumonia, asserted to be 
secondary to the service-connected PTSD; hypothyroidism; and 
a disability manifested by hyperlipidemia.  In addition, the 
RO determined that the veteran remained incompetent to handle 
disbursement of funds and granted basic eligibility for 
Dependents' Educational Assistance benefits pursuant to 38 
U.S.C.A., chapter 35, effective from March 1, 2007.

During the current appeal, and specifically by a September 
2007 rating action, the RO awarded an increased evaluation of 
50 percent, effective from March 1, 2007, for the service-
connected bilateral hearing loss.

In September 2008, the Board issued a Decision/Remand on the 
eleven issues encompassed by the action.  The Board denied 
entitlement to service connection for a cardiovascular 
disorder, a cerebrovascular accident, a respiratory disorder, 
the residuals of pneumonia, hypothyroidism, and 
hyperlipidemia.  That Board granted entitlement to an 
increased evaluation for bilateral hearing loss for a period 
extending from December 14, 2004, to February 28, 2007, but 
denied entitlement to an evaluation in excess of 50 percent 
for bilateral hearing loss after February 28, 2007.  
Additionally, the Board denied the claim involving an 
increased evaluation for tinnitus and for the granting of an 
earlier effective date for the granting of basic eligibility 
for Dependents' Educational Assistance benefits.  Finally, 
the Board found the finding of incompetency to handle the 
disbursement of funds was proper.  

The remaining issue on appeal, that involving entitlement to 
service connection for a gastrointestinal disorder, was 
remanded to the Appeals Management Center (AMC), in 
Washington, DC, for the purpose of obtaining additional 
development.  The claim has since been returned to the Board.  


FINDINGS OF FACT

1.  The appellant, on behalf of the service member, timely 
appealed the claim for entitlement to service connection for 
a gastrointestinal disorder, on a direct basis, and as 
secondary to the service member's service-connected PTSD.  

2.  The service member died on April [redacted], 2009, while his 
claim was on appeal to the Board.  


CONCLUSION OF LAW

Due to the death of the service member, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the service member died during the pendency of 
the appeal.  As a matter of law, service members' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the service member and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the service member.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the claimant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the service member's death.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title . . ."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the service 
member should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed.




		
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


